    Case 1:19-mc-00145-TSC Document 235 Filed 09/09/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
In the Matter of the                   )
Federal Bureau of Prisons’ Execution   )
Protocol Cases,                        )
                                       )
LEAD CASE: Roane et al. v. Barr        )     Case No. 1:19-mc-0145 (TSC)
                                       )
                                       )
THIS DOCUMENT RELATES TO:              )
                                       )
LeCroy v. Barr et al., 1:20-cv-2481    )
____________________________________)

                        JOINT NOTICE ON WHETHER
           PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION
                       SHOULD BE CONVERTED TO A
                   MOTION FOR SUMMARY JUDGMENT

     Pursuant to this Court’s Order issued yesterday, see LeCroy v. Barr, No. 1:20-cv-

02481-TSC, Doc. 11, the parties submit their Joint Notice setting forth their positions on

whether Plaintiff’s Motion for a Preliminary Injunction should be converted to a Motion for

Summary Judgment.

     On behalf of the defendants, Scott Meisler advises that the Government does not

oppose converting the motion for a preliminary injunction into a motion by Mr. LeCroy

for summary judgment pursuant to Federal Rule of Civil Procedure 65(a)(2). He further

conveys the Government’s view that the conversion procedure would leave Mr. LeCroy as

the movant and would not constitute a cross-motion for summary judgment by the

defendants.

     Plaintiff, however, does not consent to any such conversion at this time, particularly

in the absence of a stay of Mr. LeCroy’s execution that would allow for fuller summary

judgment briefing. Plaintiff seeks only a preliminary injunction at present, and requiring


                                            1
     Case 1:19-mc-00145-TSC Document 235 Filed 09/09/20 Page 2 of 4




him to meet the standards of summary judgment seems akin to requiring that Plaintiff prove

that he is entitled to a permanent injunction at this early stage of these proceedings.

     Fed. R. Civ. P. 56 and related Local Rules also set forth certain procedural

expectations of summary judgment filers. While the level of formality this Court might

expect in the instant context might diverge from the Local Rules, D.D.C. LCvR. 7(h)(1)

states that “Each motion for summary judgment shall be accompanied by a statement of

material facts as to which the moving party contends there is no genuine issue, which shall

include references to the parts of the record relied on to support the statement.” The Rule not

only expects such a statement, but also a formal written opposition, to include a statement of

“all material facts as to which it is contended there exists a genuine issue necessary to be

litigated, which shall include references to the parts of the record relied on to support the

statement.” Id. Each of these filings must also include a separate “memorandum of points and

authorities,” which would obviously cite to summary judgment (not just preliminary

injunction) standards. Plaintiff submits that expecting the parties to submit that sort of

extensive summary judgment package before Tuesday, September 22 is not feasible, and

the Government should not be allowed to cite these procedural requirements as a potential

bar to Plaintiff’s request for relief. In short, Plaintiff believes it would be unfair to convert

his motion for a preliminary injunction into a motion for summary judgment at this time.

     Summary judgment also assumes a more fully-developed record. Here, there are

certain items in the record that are not yet fully-developed. For example, the Complaint

asserts on “information and belief” that Georgia’s Department of Corrections (DOC)

obtains prescriptions for its drugs used in executions, as required by Georgia regulation,

based on known descriptions of Georgia DOC’s past activities. Ultimately, however, the

current protocols are uniquely within the knowledge of the Georgia DOC. With the benefit

                                               2
     Case 1:19-mc-00145-TSC Document 235 Filed 09/09/20 Page 3 of 4




of discovery, an answer to this issue can surely become known. But Plaintiff cannot yet

present all of such potentially undisputed facts for summary judgment consideration, unless

the Government will agree to enter into stipulations which would resolve all such issues.

     Given the scheduled execution date, Plaintiff suggests that this Court keep the current

issues as simple as possible. Proceeding without consolidation will prejudice no one if a

preliminary injunction hearing is held, as Plaintiff has requested, since Fed. R. Civ. P.

65(a)(2) makes clear that “[e]ven when consolidation is not ordered, evidence that is

received on the motion and that would be admissible at trial becomes part of the trial record

and need not be repeated at trial.” Accordingly, Plaintiff submits that the better approach

is for the Court to hold a hearing at which it can make any fact-finding that is appropriate

on the preliminary injunction motion, and then decide that motion accordingly.




                                             3
   Case 1:19-mc-00145-TSC Document 235 Filed 09/09/20 Page 4 of 4




    Dated:    September 9, 2020       Respectfully submitted,

                                      ___/s/ Gregory S. Smith______________
                                      Gregory S. Smith (DC Bar #472802)
                                      Law Offices of Gregory S. Smith
                                      913 East Capitol Street, S.E.
                                      Washington, D.C. 20003
                                      Telephone: (202) 460-3381
                                      Email: gregsmithlaw@verizon.net

                                      ___/s/ John R. Martin ______________
                                      John R. Martin (pro hac vice pending)
                                      Martin Brothers P.C.
                                      1099 St. Louis Place
                                      Atlanta, GA 30306
                                      Telephone: (404) 433-7446
                                      Email: jack@martinbroslaw.com

                                      Attorneys for Plaintiff



MICHAEL R. SHERWIN                    BRIAN C. RABBITT
Acting United States Attorney         Acting Assistant Attorney General

DANIEL F. VAN HORN                    ROBERT A. ZINK
Civil Chief, U.S. Attorney’s Office   Acting Deputy Assistant Attorney General

ALAN BURCH                            SCOTT MEISLER, D.C. Bar #983239
Assistant United States Attorney      PAUL CRANE
U.S. Attorney’s Office                Criminal Division, Appellate Section
for the District of Columbia          U.S. Department of Justice
Washington, D.C. 20530                Washington, D.C. 20530
                                      202-514-2550
Attorneys for Defendants              scott.meisler@usdoj.gov
                                      paul.crane@usdoj.gov




                                      4
